Title: To Thomas Jefferson from John Taylor, with Jefferson’s Opinion on Mary Wayland, [16 August 1782]
From: Taylor, John,Jefferson, Thomas
To: Jefferson, Thomas



Sir
[16 Aug. 1782]

Your most Curious Council is required on the following Cases.

Case the 1st.
Adam Wayland of Culpeper County in the Virga. State, after  1st. Lawful Marriage had 6 Children by his wife and She pregnant  with the 7th.—Made a Will by which will he bequeath’d  his wife one full Third part of his Estate, his wife in time of  her pregnancy was Taken with the Small pox and Died—after remaining a widower Some Time he married again.  The remainder of his Estate by the aforesaid Will he left to be  Eaqually Divided, among (all) or as the Executors have it his  Children, without nominating So much as even One of  them—having a View as must be Suppos’d by that Omission  of a future posterity, which According happen’d by his Second  Lawful married wife, and then himself died Leaving 2  Small Children (a Son and a Daughter) without any Other  will than that made in his first wifes Lifetime, which said Will  was prov’d in Court, orders Issued for appraisers to appraise  the Estate and Gentlemen to divide, giving the widow her Thirds And her Two Children an Eaqual part with the 6 by  his first wife. The Court Granting her the Guardianship to  her own Children, and to be (possess’d of their) or at least to  have the Care of their Estates during their Minority, which  Accordingly was Set apart and put in her possession by the  Executors.
Case 2d.
The Executors by Some Council Since received Cavil with  her that her 2 Children have no right to Any part of the Estate,  and She Only a right to her thirds of the Lands Slaves 
 and mills and Only a Childs part of the movable Estate (viz.)  1/7th. and Threaten to Sue her for Her 2 Childrens part and  what She has received over a Childs part of the Movable Estate  (or 1/7 th.).
Case 3rd.
There is 3 Tracts of Land, one whereof the heir at Law pretends  to Hold as a Gift from his father; by Marriage Contract,  he neither Married the Woman, has no Deed or record from  his father nor Any proof his own Oath Excepted. How are  Those Lands to be Divided to do the widow Justice—She  having renounc’d the will in Nine Months after Probate.
Case 4th.
The Widow on the Mannor plantation Sow’d a field with  wheat last fall which in april Last the Executors Came and  offer’d to rent out with the Cornfield And pasture Ground,  the widow warn’d them to Concern themselves with nothing  Concerning the Mannor plantation, upon which they at that  Time desisted Only Among themselves Judging the Quantity  of wheat they thought the field might Make, but Since  the wheat has been reap’d they Came and fore[warn’d?] the  widows Overseer (not her) from removing the wheat out of  the field, the widows Right in the mannor plantation relating  to Croping, working none but hers and her Childrens people  with an overseer thereon required.
Case 5th.
The Executors Sent the Collector to Collect the widows and  Her Childrens Taxes which She paid by the Hand of Capt.  Henry Field, who on her behalf Took receipt for the Same as  may appear—whether this Does not in Measure Establish  hers and her Childrens property is the Case.
Case 6th.
The Heir at Law has a Negroe man in his possession which  he Says his father gave him, but has neither record nor witness  to prove it. Your opinion in that Case is desired.
Case 7th.
There is another Tract of Land, Seperate from the Other  Three Adjoining Tracts, is the widow to have her Thirds  Laid off in Quantity And Quality of Each Tract Seperately,  or her thirds Taken off the Mannor plantation and Tracts  Binding thereon and Adjoining it in One Tract, [is?] the  Case required.

Monticello Aug. 16. 1782.
I am of opinion that the widow is not entitled to any thing under this will. That therefore she is put to claim her legal rights which are one third of the lands and slaves for life as of her dower, and a child’s part, that is, one ninth of the personal estate in absolute property, the testator’s
 debts being first paid. In allotting dower, all lands adjacent to each other are to be considered as one tract and the dower to be laid off in one parcel: but separate tracts must be separately divided.
I think that the two children born after making the will are entitled to share equally with those born before. The cases of Garbland v. Mayot 2. Ver. 105. Cook v. Cook ib. 545. and Bateman v. Roach 9. Mod. 104. have so decided; and the late case of Coleman v. Seymour 1. Vez. 209. admits it. The particular circumstance of this case, which is of a father making provision for his children, all of whom are equally near to him, can leave no doubt but that had he been asked at his death whether he intended that his two children born after making the will should take? he would have answered affirmatively. 2 Vez. 84. and if his intention be admitted, it will be carried into execution.
Though there be no words of limitation annexed to this devise to the children they will take a fee simple, a devise of a man’s ‘estate’ having been often determined to pass all his interest in the subject.
The tract of land which the heir at law claims under a marriage settlement must be submitted to division among the children, unless the settlement be proved by witnesses or writing to have been stipulated, and the marriage take effect in consequence: and even if so proved, will yet be subject to the widow’s dower. The Slave in his possession and claimed as a gift, will be subject to dower and division; that gift not having been made by deed and of record as required by law.
The wheat which the widow sowed and reaped on the manor plantation is hers undoubtedly: as the law allows her to retain possession of the mansion house and plantation, without rent, till her dower shall be assigned. While she retains possession, I think her liable for the taxes leviable on it.

Th: Jefferson

